FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
Status of the Claims 
3.	This action is in response to papers filed 25 April 2022 in which no claims were amended, no claims were canceled, and no new claims were added.  
The previous rejections under 103 are maintained and are reiterated below.
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
4.	Claims 1, 3-8, 11-16, 18-41, and 43-45 are under prosecution.
Claim Interpretation
5.	As noted in the previous Office Action, claims 20 (upon which claims 21-23, 38-41, and 43-44 depend), 21 (upon which claim 40 depends), 41 (upon which claims 43-44 depend) and 43 (upon which claim 44 depends) each recite a “kit.”  The specification, however, does not define this term, and so it is being interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 1, 3-5, 7 11-12, 14-15, 18-20, 22, 24-30, 36, 38-39, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andreou et al (U.S. Patent Application Publication No. US 2010/0227406 A1, published 9 September 2010) in view of Peng et al (U.S. Patent Application Publication No. US 2004/0067492 A1, published 8 April 2004), and Baker et al (U.S. Patent Application Publication No. US 2006/0154247 A1, published 13 July 2006).
	Regarding claim 1, Andreou et al teach methods comprising contacting a surface comprising anion exchange moieties with a sample to induce binding between cells in the sample and the surface; namely, intact cells are adsorbed onto magnetic beads (paragraph 0018), wherein the magnetic beads comprise the anion exchange material polyethyleneimine (paragraph 0007).  Andreou et al also teach the bound cells are separated from the remaining sample (paragraph 0012), and the cells are then lysed (paragraph 0017), which releases the nucleic acids.
Andreou et al teach subsequent binding of the nucleic acids using beads (paragraph 0018), and that target nucleic acids (i.e., polynucleotides) are isolated (Abstract), as well as the isolation of RNA (Example 4).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
Thus, the teaching of Andreou et al that it is advantageous to use the same beads for nucleic acid capture (e.g., paragraph 0022), encompasses the alternate embodiment wherein the cell capture beads are NOT the solid supports for nucleic acid capture.   
In addition, the teaching of Andreou et al that removal of the magnetic particles is not necessary (e.g., paragraphs 0013 and 0016) encompasses alternate embodiments wherein the magnetic particles are removed.
Thus, it would have been obvious to remove the cell capturing magnetic particles after lysis, thus requiring a different solid support (i.e., that was not used for cell lysis) for capture of the target nucleic acid.
It is also noted that the teaching of Andreou et al that the liberated nucleic acids can bind to the magnetic beads encompassed the alternative embodiments wherein the nucleic acids do not bind the beads, in particular in view of the teaching of Andreou et al that a suitable buffer system or application of suitable conditions is required for adsorption of the liberated nucleic acids on the magnetic beads (paragraph 0018).
 Andreou et al do not teach the binding is to a probe specific for the target nucleic acid.
	However, Peng et al teach methods wherein cells are lysed (paragraph 0053), followed by detection of a target nucleic acid (i.e., RNA molecule) via binding with a DNA probe to form a double-stranded RNA-DNA hybrid (paragraph 0010).  Peng et al also teach antibodies attached to beads (paragraph 0081), and that the “beads” are an alternative to magnetic beads (paragraph 0076), and that anti-double stranded RNA:DNA hybrid antibodies are used for capture (paragraph 0010); thus, it would have been obvious to attach the capture antibody for the RNA-DNA hybrid to a non-magnetic bead.  Peng et al also teach the methods have the added advantage of allowing direct detection (paragraph 0010).  Thus, Peng et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods taught by Andreou et al with the teachings of Peng et al to arrive at the instantly claimed method with a reasonable expectation of success.  The modification results in the attachment of the capture antibody for the RNA-DNA hybrid of Peng et al to non-magnetic beads, which are different from the magnetic beads used for capturing cells as taught by Andreou et al, as well as the lysis of the cells after separation of the magnetic particle-bound cells from the remaining sample (i.e., claimed step b)). The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing direct detection as explicitly taught by Peng et al (paragraph 0010).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Peng et al could have been applied to the method of Andreou et al with predictable results because the known techniques of Peng et al predictably result in reliable detection of target nucleic acids.
With respect to steps d)(1)-(3), Andreou et al also teach the bound cells are separated from the remaining sample (paragraph 0012), and the cells are then lysed (paragraph 0017), which releases the nucleic acids.  Peng et al also teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is captured by binding to an antibody which binds the RNA/DNA double stranded hybrid, thus detecting the target by detecting the hybrid (paragraph 0010).  Peng et al also teach washing after hybridization (paragraph 0136), which removes unbound nucleic acids.
	Neither Andreou et al nor Peng et al explicitly teach generating the claimed magnetic particle depleted fraction, in which the presence or absence of the hybrid is detected.
However, Baker et al teach methods and kits (Abstract) utilizing cell capture using polyethyleneimine (paragraph 0003).  Baker et al also teach a solid support, in the form of beads, which bind the nucleic acids (paragraph 0028), is contacted with a mix of cells having a target nucleic acid (Abstract). 
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Baker et al also teach “beads” as an alternative to magnetic beads (paragraph 0028); thus, it would have been obvious to capture nucleic acids with a non-magnetic bead.  
Baker et al also teach removal of the magnetic particles prior to detection (i.e., visualization) of extracted DNA (paragraphs 0084 and 0095), and that the methods have the added advantage of allowing direct use of the target nucleic acid without further purification steps (paragraph 0051).  Thus, Baker et al teach the known techniques discussed above.
With respect to step d) of the instant claim, wherein the hybrid is formed in the presence of the magnetic particles, it is noted that Baker et al also teach the isolation of nucleic acid molecules wherein cells bound to beads are lysed, followed by isolation of the nucleic acids (i.e., precipitation of genomic DNA from sheep’s blood cells, which is double stranded) in the presence of the magnetic beads (paragraphs 0072 and 0095; see also paragraph 0110 of isolation of pUC19 DNA, which is double stranded, in the presence of magnetic beads).  Thus, it would have been obvious to have magnetic beads in the presence of double stranded nucleic acids to be isolated.
It is also noted the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of the steps of the cited prior art, including forming the double stranded nucleic acid hybrid and capturing with the non-magnetic solid support in the presence of (i.e., prior to the removal of) the magnetic beads, and the removal of the magnetic beads before detection of the hybrid, is an obvious variant of the order of steps found in the cited references.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Andreou et al in view of Peng et al with the teachings of Baker et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing direct use of the target nucleic acid without further purification steps explicitly taught by Baker et al (paragraph 0051).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Baker et al could have been applied to the method of Andreou et al in view of Peng et al with predictable results because the known techniques of Baker et al predictably result in reliable conditions for releasing nucleic acids from cells.
Regarding claim 3, the method of claim 1 is discussed above.  Baker et al also teach magnetic particles (i.e., beads) having diameters of 0.1 microns (paragraph 0013), which is in the claimed range (paragraph 0013). 
In addition, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed range merely represents routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 4, the method of claim 1 is discussed above.  Andreou et al teach the cells are in a liquid medium (paragraph 0008), as does Baker et al (paragraph 0034).
Regarding claim 5, the method of claim 3 is discussed above.  Andreou et al teach the surface is a magnetic particle contacted with the sample, (paragraph 0018), as well as particle concentrations of .0004 g/mL (Example 2), which is 400g/mL.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 7-8 and 24, the method of claim 1 is discussed above.  Andreou et al teach the bound cells are contacting with a liquid composition to assist in the release of nucleic acids, in the form of a lysis buffer (i.e., claims 7 and 24), which comprises a buffering agent (i.e., is buffered) as well an additive, in the form of proteinase K (i.e., claim 8; paragraph 0017).  Baker et al also teach lysis buffers having a pH of 8.5 (e.g., Example 2).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
	Regarding claim 11, the method of claim 1 is discussed above.  Andreou et al teach the surface is provided by magnetic particles (paragraph 0018), as well as washing (paragraph 0012) after nucleic acid (i.e., RNA) binding (paragraph 0036), and retention of the magnetic particles (i.e., beads) with the aid of a magnet (paragraph 0012).  Baker et al also teach washing (paragraph 0055).
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, performing the claimed order of steps would be an obvious variant of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
	Regarding claim 12, the method of claim 1 is discussed above.  Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is captured by binding to an antibody which binds the RNA/DNA double stranded hybrid, thus detecting the target by detecting the hybrid (paragraph 0010).  Peng et al also teach washing after hybridization (paragraph 0136), which removes unbound nucleic acids.  Baker et al also teach washing followed by elution of retained nucleic acids (e.g., Example 2); thus, unbound nucleic acids are removed in the wash step.
Andreou et al teach the surface is provided by magnetic particles (paragraph 0018), as well as washing (paragraph 0012) after nucleic acid (i.e., RNA) binding (paragraph 0036), and retention of the magnetic particles (i.e., beads) with the aid of a magnet (paragraph 0012).
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Thus, the teaching of Andreou et al that the removing magnetic particles is not necessary (e.g., paragraphs 0013 and 0016) encompasses the alternate embodiment wherein the removal is necessary.   
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, performing the claimed order of steps would be an obvious variant of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claims 14-15, 26-28, and 45, the method of claim 1 is discussed above.  Andreou et al also teach the bound cells are separated from the remaining sample (paragraph 0012), and the cells are then lysed (paragraph 0017), which releases the nucleic acids, via contacting with a liquid composition to assist in the release of nucleic acids, in the form of a lysis buffer (i.e., claims 14-15), which comprises a buffering agent (i.e., is buffered) as well an additive, in the form of proteinase K (i.e., claim 26; paragraph 0017).  Baker et al also teach lysis buffers having a pH of 8.5 (e.g., Example 2).
Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is captured by binding to an antibody which binds the RNA/DNA double stranded hybrid, thus detecting the target by detecting the hybrid (paragraph 0010).  Peng et al also teach washing after hybridization (paragraph 0136), which removes unbound nucleic acids.
Baker et al teach the surface comprises anion exchange moieties, in the form of the polyamine (paragraph 0027) polyethyleneimine (paragraph 0019).  The cells bind to the surface, which is removed from the remaining sample (via association and separation; paragraph 0037), followed by lysed to release the target nucleic acids, wherein the target is bound to a solid phase (paragraph 0050).  The cells are placed in a solution at pH 8.5 (i.e., claims 14-15; Example 1), then the target nucleic acids are released by mixing in a 200 l volume of lysis buffer having 0.2 N NaOH, which would consume the 10 mM Tris buffering agent, thus resulting in a pH of greater than 12 (i.e., claims 27-28; Example 1).  Baker et al also teach the use of chaotropes in purifying nucleic acids (paragraph 0052), as well as the chelating agent EDTA (i.e., claims 15 and 26; Example 1).  
In addition, with respect to claim 45, Peng et al teach the isolation of RNA/DNA hybrids (e.g., paragraph 0010).  Baker et al teach the isolation of DNA (e.g., paragraph 0038).  Thus, it would have been obvious that where the target is DNA, an RNA probe is used to generate the desired RNA/DNA hybrid that is selectively captured as described by Peng et al above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
Regarding claims 18, 20, 22, and 38-39, the methods of claims 1 and 9 are discussed above.
Andreou et al teach the reagents are included in kits (Abstract), which is also taught by Peng et al (paragraph 0031).  
Andreou et al teach the cells are adsorbed onto magnetic beads (paragraph 0018), wherein the beads comprise the anion exchange material polyethyleneimine (paragraph 0007), and a lysis buffer, which comprises a buffering agent (i.e., is buffered; paragraph 0017).  
Andreou et al also teach the beads are in a suspension of 0.004 g/mL, which is 4 mg/mL (i.e., claim 22; paragraph 0032), and which has the added advantage of being non-toxic to the cells (i.e., claim 22).  Thus, it would have been obvious to have a suspension in the cited range so that the cells are not exposed to toxic levels of the beads.
Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is reacted with an antibody which binds the RNA/DNA double stranded hybrid to form a double stranded nucleic acid hybrid first binding agent complex, thus detecting the target by detecting the hybrid (paragraph 0010).  
Baker et al teach kits (i.e., claim 20; Abstract), and that the target nucleic acid is released in a 200 l volume of lysis buffer having 0.2 N NaOH, which would consume the 10 mM Tris buffering agent, thus resulting in a pH of greater than 12 (i.e., claims 18 and 38-39; Example 1).  Baker et al also teach the use of chaotropes in purifying nucleic acids (paragraph 0052), as well as the chelating agent EDTA (Example 1).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
	Regarding claim 19, the method of claim 1 is discussed above.  Peng et al teach the target is a viral nucleic acid (paragraph 0086), as well as detection of pathogen nucleic acids (paragraph 0002).
Regarding claim 25, the method of claim 1 is discussed above.  Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is captured by binding to an antibody which binds the RNA/DNA double stranded hybrid, thus detecting the target by detecting the hybrid (paragraph 0010).  Peng et al also teach washing after hybridization (paragraph 0136), which removes unbound nucleic acids.
Regarding claim 29, the method of claim 15 is discussed above.   Peng et al teach heating to denature nucleic acids (paragraph 0131).
Regarding claim 30, the method of claim 15 is discussed above.  Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is reacted with an antibody which binds the RNA/DNA double stranded hybrid to form a double stranded nucleic acid hybrid first binding agent complex, thus detecting the target by detecting the hybrid (paragraph 0010).  
Regarding claim 36, the method of claim 1 is discussed above.  Andreou et al teach magnetic beads (paragraph 0018), wherein the beads comprise the anion exchange material polyethyleneimine (paragraph 0007), that the surface is a magnetic particle contacted with the sample, (paragraph 0018), and particle concentrations of .0004 g/mL (Example 2), which is 400g/mL.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
9.	Claims 6, 14-15, and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andreou et al (U.S. Patent Application Publication No. US 2010/0227406 A1, published 9 September 2010) in view of Peng et al (U.S. Patent Application Publication No. US 2004/0067492 A1, published 8 April 2004), and Baker et al (U.S. Patent Application Publication No. US 2006/0154247 A1, published 13 July 2006) as applied to claim 1 above, and further in view of Bond et al (U.S. Patent Application Publication No. US 2005/0158837 A1, published 21 July 2005).
	It is noted that while claims 14-15 and 26-30 are rejected as discussed above, the claims are also obvious for the reasons discussed below.
	Regarding claims 6, 14-15, and 26-30, the method of claim 1 is discussed above in Section 8.
 	Andreou et al also teach the bound cells are separated from the remaining sample (paragraph 0012), and the cells are then lysed (paragraph 0017), which releases the nucleic acids, via contacting with a liquid composition to assist in the release of nucleic acids, in the form of a lysis buffer (i.e., claims 14-15), which comprises a buffering agent (i.e., is buffered) as well an additive, in the form of proteinase K (i.e., claim 26; paragraph 0017).  Baker et al also teach lysis buffers having a pH of 8.5 (e.g., Example 2).
Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is captured by binding to an antibody which binds the RNA/DNA double stranded hybrid, thus detecting the target by detecting the hybrid (i.e., claim 30; paragraph 0010).  Peng et al also teach washing after hybridization (paragraph 0136), which removes unbound nucleic acids. Peng et al teach heating to denature nucleic acids (i.e., claim 29; paragraph 0131).
Baker et al teach the surface comprises anion exchange moieties, in the form of the polyamine (paragraph 0027) polyethyleneimine (paragraph 0019).  The cells bind to the surface, which is removed from the remaining sample (via association and separation; paragraph 0037), followed by lysed to release the target nucleic acids, wherein the target is bound to a solid phase (paragraph 0050).  The cells are placed in a solution at pH 8.5 (i.e., claims 14-15; Example 1)., then the target nucleic acids are released by mixing in a 200 l volume of lysis buffer having 0.2 N NaOH, which would consume the 10 mM Tris buffering agent, thus resulting in a pH of greater than 12 (i.e., claims 27-28; Example 1).  Baker et al also teach the use of chaotropes in purifying nucleic acids (paragraph 0052), as well as the chelating agent EDTA (i.e., claims 15 and 26; Example 1). 
	While Andreou et al teach using a buffer to absorb the cells on the particles (i.e., claim 26; paragraph 0010), neither Andreou et al, Baker et al, nor Peng et al explicitly teach the binding at the claimed pH (i.e., claims 6 and 14-15).
	However, Bond et al teach a method wherein cells are bound to polyethyleneimine (i.e., PEI; Abstract) at pH 7.4 (Example 14), which has the added advantage of allowing retention of biocatalytic activity (Abstract).  Thus, Bond et al teach the known techniques discussed above. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method comprising using a buffer to bind cells to PEI as taught by Andreou et al in view of Peng et al and Baker et al with the buffer of Bond et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of retaining the activity of the cells as explicitly taught by Bond et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bond et al could have been applied to the method of Andreou et al in view of Peng et al and Baker et al with predictable results because the known techniques of Bond et al predictably result in reliable bonding of the cells to the PEI.
10. 	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andreou et al (U.S. Patent Application Publication No. US 2010/0227406 A1, published 9 September 2010) in view of Peng et al (U.S. Patent Application Publication No. US 2004/0067492 A1, published 8 April 2004), and Baker et al (U.S. Patent Application Publication No. US 2006/0154247 A1, published 13 July 2006) as applied to claim 1 above, and further in view of Lazar et al (U.S. Patent No. 6,277,579 B1, issued 21 August 2001).
	Regarding claim 13, the method of claim 1 is discussed above in Section 8.
Andreou et al teach magnetic beads (paragraph 0018).  Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is reacted with an antibody which binds the RNA/DNA double stranded hybrid to form a double stranded nucleic acid hybrid first binding agent complex, thus detecting the target by detecting the hybrid (paragraph 0010).  Peng et al also teach washing after hybridization (paragraph 0136), which removes unbound nucleic acids, as well as the use of labels antibody (paragraph 0010-0011).
Baker et al also teach removal of the magnetic particles prior to detection (i.e., visualization) of extracted DNA (paragraphs 0084 and 0095).
While Peng et al teach capture of the RNA:DNA hybrid antibody (paragraph 0010), and while Peng et al cite Lazar et al (paragraph 0010), neither Andreou et al, Baker et al,  nor Peng et al specifically teach forming the claimed ternary complex.
However, Lazar et al teach a method wherein RND/DNA hybrids complexed with antibodies are captured with an anticomplex antibody that is labeled (column 14, lines 45-65), thus forming the claimed ternary complex of a RNA/DNA double stranded hybrid/first binding agent/labelled binding agent.  
Lazar et al also teach the method separates the hybrids from beads where no hybrid is formed (column 16, lines 45-60), thus forming a particle depleted fraction comprising the nucleic acids to be detected.
Lazar et al teach further teach the method has the added advantage of allowing signal amplification (column 15, lines 1-10).  Thus, Lazar et al teach the known techniques discussed above.
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Andreou et al that the magnetic particles is not necessary encompasses the alternate embodiment wherein the removal is necessary.   
It is also reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, performing the claimed order of steps would be an obvious variant of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Andreou et al in view of Peng et al and Baker et al with the teachings of Lazar et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing signal amplification as explicitly taught by Lazar et al (column 15, lines 1-10).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lazar et al could have been applied to the method of Andreou et al in view of Peng et al and Baker et al with predictable results because the known techniques of Lazar et al predictably result in reliable detection and capture of the target nucleic acid.

11.	Claims 16 and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andreou et al (U.S. Patent Application Publication No. US 2010/0227406 A1, published 9 September 2010) in view of Peng et al (U.S. Patent Application Publication No. US 2004/0067492 A1, published 8 April 2004), and Baker et al (U.S. Patent Application Publication No. US 2006/0154247 A1, published 13 July 2006) as applied to claim 1 above, and further in view of Bond et al (U.S. Patent Application Publication No. US 2005/0158837 A1, published 21 July 2005) and Lazar et al (U.S. Patent No. 6,277,579 B1, issued 21 August 2001).
Regarding claims 16, 31-32, and 35, the method of claim 1 is discussed above in Section 8.
Andreou et al also teach the bound cells are separated from the remaining sample (paragraph 0012), and the cells are then lysed (paragraph 0017), which releases the nucleic acids.  Andreou et al further teach the bound cells are contacting with a liquid composition to assist in the release of nucleic acids, in the form of a lysis buffer, which comprises a buffering agent (i.e., is buffered) as well an additive, in the form of proteinase K (i.e., claims 16 and 32; paragraph 0017).  Andreou et al do not use the word “adaption” or “adaptation;” thus, no “adaption” of the binding occurs (i.e., claim 31). 
Peng et al teach heating to denature nucleic acids (i.e., claim 35; paragraph 0131).
	While Andreou et al teach using a buffer to absorb the cells on the particles (paragraph 0010), neither Andreou et al, Baker et al, nor Peng et al teach the binding at the claimed pH.
	However, Bond et al teach a method wherein cells are bound to polyethyleneimine (i.e., PEI; Abstract) at pH 7.4 (Example 14), which has the added advantage of allowing retention biocatalytic activity (Abstract).  Thus, Bond et al teach the known techniques discussed above. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method comprising using a buffer to bind cells to PEI as taught by Andreou et al in view of Peng et al and Baker et al with the buffer of Bond et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of retaining the activity of the cells as explicitly taught by Bond et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bond et al could have been applied to the method of Andreou et al in view of Peng et al and Baker et al with predictable results because the known techniques of Bond et al predictably result in reliable bonding of the cells to the PEI.
Andreou et al teach magnetic beads (paragraph 0018).  Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is reacted with an antibody which binds the RNA/DNA double stranded hybrid to form a double stranded nucleic acid hybrid first binding agent complex, thus detecting the target by detecting the hybrid (paragraph 0010).  Peng et al also teach washing after hybridization (paragraph 0136), which removes unbound nucleic acids, as well as the use of labels antibody (paragraph 0010-0011).
While Peng et al teach capture of the RNA:DNA hybrid antibody (paragraph 0010), and while Peng et al cite Lazar et al (paragraph 0010), neither Andreou et al, Bond et al, Baker et al, nor Peng et al specifically teach forming the claimed ternary complex.
However, Lazar et al teach a method wherein RND/DNA hybrids complexed with antibodies are captured with an anticomplex antibody that is labeled (column 14, lines 45-65), thus forming the claimed ternary complex of a RNA/DNA double stranded hybrid/first binding agent/labelled binding agent.  Lazar et al also teach the method has the added advantage of allowing signal amplification (column 15, lines 1-10).  Thus, Lazar et al teach the known techniques discussed above.
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Andreou et al that the magnetic particles is not necessary encompasses the alternate embodiment wherein the removal is necessary.   
It is also reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, performing the claimed order of steps would be an obvious variant of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Andreou et al in view of Peng et al, Baker et al, and Bond et al with the teachings of Lazar et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing signal amplification as explicitly taught by Lazar et al (column 15, lines 1-10).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lazar et al could have been applied to the method of Andreou et al in view of Peng et al, Baker et al, and Bond et al with predictable results because the known techniques of Lazar et al predictably result in reliable detection and capture of the target nucleic acid.
Regarding claims 33-34, the method of claim 16 is discussed above.
Baker et al teach the cells are placed in a solution at pH 8.5, then the target nucleic acids are released by mixing in a 200 l volume of lysis buffer having 0.2 N NaOH, which would consume the 10 mM Tris buffering agent, thus resulting in a pH of greater than 12 (Example 1).  Baker et al also teach the use of chaotropes in purifying nucleic acids (paragraph 0052), as well as the chelating agent EDTA (Example 1).  
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
12.	Claims 21, 23, 40-41, and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andreou et al (U.S. Patent Application Publication No. US 2010/0227406 A1, published 9 September 2010) in view of Peng et al (U.S. Patent Application Publication No. US 2004/0067492 A1, published 8 April 2004), and Baker et al (U.S. Patent Application Publication No. US 2006/0154247 A1, published 13 July 2006) as applied to claims 1 and 20 above, and further in view of Malmqvist (U.S. Patent No. US 6,432,694 B1, issued 13 August 2002).
	Regarding claims 21, 23, 40-41, and 43-44, the method of claim 20 is discussed above in Section 8.
Andreou et al further teach the reagents are included in kits (Abstract), which is also taught by Peng et al (paragraph 0031).  
Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is reacted with an antibody which binds the RNA/DNA double stranded hybrid to form a double stranded nucleic acid hybrid first binding agent complex, thus detecting the target by detecting the hybrid (i.e., claim 41; paragraph 0010).  Peng et al also teach a further binding agent comprising a detectable label, in the form of alkaline phosphatase (i.e., claims 43-44; paragraph 0091), as well as automated methods (paragraph 0110).
Baker et al teach kits (i.e., claims 21, 41, and 43-44; Abstract), a lysis buffer having 0.2 N NaOH (Example 1), as well as chaotropes (paragraph 0052).  It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges (i.e., claim 40) merely represent routine optimization and/or an obvious variant of the vales of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
While Peng et al teach the target is a viral nucleic acid (paragraph 0086), as well as detection of pathogen nucleic acids (paragraph 0002), and while Andreou et al teach isolation of polynucleotides from a sample (e.g., Abstract; paragraph 0018-0019, and 0022), neither Andreou et al, Baker et al, nor Peng et al teach a cartridge (i.e., claim 21), or HPV (i.e., human papillomavirus) nucleic acids (i.e., claim 23).
	However, Malmqvist teaches methods and kits (i.e., claims 21, 41, and 43-44) for detecting cells via detection of nucleic acids using a cartridge (column 8, lines 1-15) having chambers (Abstract), which are troughs because they are long, narrow storage areas, and are sealed (i.e., claim 21; Figure 1a and column 5, lines 35-45).  The detected nucleic acids are from HPV (i.e., claim 23; column 7, lines 55-6 and claim 14 of Malmqvist).  Malmqvist also teaches the cartridge prevents contamination, oxidation, and cross-reactions between the reagents (column 1, lines 10-15).  Thus, Malmqvist teaches the known techniques discussed above.
It is also noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  
The courts have found that changes in shape are obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  See MPEP 2144.04 [R-6] IV B.
Thus, arrangement of any of the reagents, as well as any shape of a "trough," are obvious variants of the teachings of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Andreou et al in view of Peng et al and Baker et al with the teachings of Malmqvist to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of preventing contamination, oxidation, and cross-reactions between the reagents explicitly as taught by Malmqvist (column 1, lines 10-15).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Malmqvist could have been applied to the method of Andreou et al in view of Peng et al and Baker et al with predictable results because the known techniques of Malmqvist predictably result in a reliable manner of storing reagents.
13.	Claims 23, 37, 41, and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andreou et al (U.S. Patent Application Publication No. US 2010/0227406 A1, published 9 September 2010) in view of Peng et al (U.S. Patent Application Publication No. US 2004/0067492 A1, published 8 April 2004), and Baker et al (U.S. Patent Application Publication No. US 2006/0154247 A1, published 13 July 2006) as applied to claims 1, 19, and 20 above, and further in view of Bouma et al (U.S. Patent No. 5,484,699, issued 16 January 1996).
It is noted that while claim 23, 41, and 43-45 have been rejected under 35 U.S.C 103(a) as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 23, 37, 41, and 43-45, the methods of claims 1, 19, and 20 are discussed above.  
Andreou et al further teach the reagents are included in kits (Abstract), which is also taught by Peng et al (paragraph 0031).  Andreou et al teach the method is automated (paragraph 0022), that the cells the cells are in a liquid cytology medium (paragraph 0008).  
Peng et al teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is reacted with an antibody which binds the RNA/DNA double stranded hybrid to form a double stranded nucleic acid hybrid first binding agent complex, thus detecting the target by detecting the hybrid (i.e., claim 41; paragraph 0010).  Peng et al also teach a further binding agent comprising a detectable label, in the form of alkaline phosphatase (i.e., claims 43-44; paragraph 0091), as well as automated methods (paragraph 0110).
Baker et al teach kits (i.e., claims 41, and 43-44; Abstract).
While Peng et al teach the target is a viral nucleic acid (paragraph 0086), as well as detection of pathogen nucleic acids (paragraph 0002), and while Andreou et al teach isolation of polynucleotides from a sample (e.g., Abstract; paragraph 0018-0019, and 0022), neither Andreou et al, Baker et al, nor Peng et al teach the nucleic acids are HPV nucleic acids (i.e., claims 23 and 37).
However, Bouma et al teach a method wherein HPV nucleic acids, including high risk HPV nucleic acids 16, 18, 31, 33, and 35 (column 1, lines 35-60) are detected (i.e., claims 23 and 37; Title), as well as using hybridization to detect DNA in clinical specimens (i.e., claim 45; column 2, lines 1-10).   Bouma et al teach the method has the added advantage of allowing early therapeutic management and counseling for invasive cervical cancers (column 1, lines 35-60). Thus, Bouma et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Andreou et al in view of Peng et al and Baker et al with the teachings of Bouma et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing early therapeutic management and counseling for invasive cervical cancers as explicitly taught by Bouma et al (column 1, lines 35-60).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Bouma et al could have been applied to the method of Andreou et al in view of Peng et al and Baker et al with predictable results because the known techniques of Bouma et al predictably result in targets useful in the detection of human cancers.
Response to Arguments
14.	Applicant's arguments filed 25 April 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 11-12 of the Remarks that cited paragraphs of Peng et al do not teach immobilized anti-nucleic acid antibodies, and that the examiner has engaged in improper hindsight reasoning.  This argument was presented in the previous set of remarks.
However, as noted in the rejections above and in the previous Office Action, Peng et al teach methods including detection of a target nucleic acid (i.e., RNA molecule) via binding with a DNA probe to form a double-stranded RNA-DNA hybrid (paragraph 0010).  Peng et al also teach antibodies attached to beads (paragraph 0081), and that the “beads” are an alternative to magnetic beads (paragraph 0076), and that anti-double stranded RNA:DNA hybrid antibodies are used for capture (paragraph 0010).  Thus, the combined teachings of Peng et al that anti-double stranded RNA:DNA hybrid antibodies are used for capture  and that antibodies attached to beads (paragraph 0081) renders it obvious to attach the capture antibody for the RNA-DNA hybrid to a non-magnetic bead.  	
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it is reiterated from the previous Office Action that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

B.	Applicant argues on pages 12-13 of the Remarks that the references to not teach generating the hybrid in the presence of the magnetic particles and adding a different solid support to capture the hybrid. This argument was presented in the previous set of remarks.
However, as noted in the previous Office Action and in the rejections above, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  
Thus, the teaching of Andreou et al that it is advantageous to use the same beads for nucleic acid capture (e.g., paragraph 0022), encompasses the alternate embodiment wherein the cell capture beads are NOT the solid supports for nucleic acid capture.   
In addition, the teaching of Andreou et al that removal of the magnetic particles is not necessary (e.g., paragraphs 0013 and 0016) encompasses alternate embodiments wherein the magnetic particles are removed.
Thus, it would have been obvious to remove the cell capturing magnetic particles after lysis, thus requiring a different solid support (i.e., that was not used for cell lysis) for capture of the target nucleic acid.
With respect to steps d)(1)-(3), it is reiterated from the previous Office Action that Andreou et al also teach the bound cells are separated from the remaining sample (paragraph 0012), and the cells are then lysed (paragraph 0017), which releases the nucleic acids.  Peng et al also teach denaturing nucleic acids (paragraphs 0121 and 0131), contacting a nucleic acid with a probe to form an RNA/DNA hybrid (i.e., primer) which is captured by binding to an antibody which binds the RNA/DNA double stranded hybrid, thus detecting the target by detecting the hybrid (paragraph 0010).  Peng et al also teach washing after hybridization (paragraph 0136), which removes unbound nucleic acids.
	While neither Andreou et al nor Peng et al explicitly teach generating the claimed magnetic particle depleted fraction, Baker et al teach methods and kits (Abstract) utilizing cell capture using polyethyleneimine (paragraph 0003).  Baker et al also teach a solid support, in the form of beads, which bind the nucleic acids (paragraph 0028), is contacted with a mix of cells having a target nucleic acid (Abstract). 
It is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Baker et al also teach “beads” as an alternative to magnetic beads (paragraph 0028); thus, it would have been obvious to capture nucleic acids with a non-magnetic bead.  
Baker et al also teach the methods have the added advantage of allowing direct use of the target nucleic acid without further purification steps (paragraph 0051).  Thus, Baker et al teach the known techniques discussed above.
With respect to step d) of the instant claim, wherein the hybrid is formed in the presence of the magnetic particles, it is noted that Baker et al also teach the isolation of nucleic acid molecules wherein cells bound to beads are lysed, followed by isolation of the nucleic acids (i.e., precipitation of genomic DNA from sheep’s blood cells, which is double stranded) in the presence of the magnetic beads (paragraphs 0072 and 0095; see also paragraph 0110 of isolation of pUC19 DNA, which is double stranded, in the presence of magnetic beads).  Thus, it would have been obvious to have magnetic beads in the presence of double stranded nucleic acids to be isolated.
It is also noted the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of the steps of the cited prior art, including forming the double stranded nucleic acid hybrid and capturing with the non-magnetic solid support in the presence of (i.e., prior to the removal of) the magnetic beads, is an obvious variant of the order of steps found in the cited references.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that none of the Responses above should be construed as an invitation to file an after final declaration.  
Thus, Applicant’s argument on pages 13-14 of the Remarks that the use of two different beads is not convincing.
C.	Applicant argues on pages 15-16 of the Remarks that the claimed method has unexpected benefits.  This argument was presented in the previous remarks.
However, as is noted in the previous Office Action, the features upon which Applicant relies (i.e., a rapid method, automatable methods, high affinity, quick kinetics, exclusion of manual cell preparation and pre-treatment, use of robotics) are not recited in all of the rejected claims (including claim 1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, as noted in the previous Office Action, Andreou et al teach the method is simple (paragraph 0006), Peng et al teach the method is simple and rapid (paragraph 0012), and Baker et al teach the method results in simplification of the reagents needed (paragraph 0028).  Andreou et al teach automation of the method (e.g., paragraph 0022), as do Baker et al (paragraph 0028) and Peng et al (paragraph 0114).  
D.	With respect to Applicant’s argument on page 16 of the Remarks that inherent superior features need not explicitly recited to render a claim non-obvious, it is reiterated that the method steps that result in the alleged unexpected results must be commensurate in scope with the instant claims.  MPEP 716.02(d)[R-08.2012].
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that none of the Responses above should be construed as an invitation to file an after final declaration.  
E.	With respect to the argument on page 16 of the Remarks that the removal of PEI is not necessary (also presented in the previous remarks), it is reiterated from the previous Office Action and from above that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Thus, the teaching of Andreou et al that the liberated nucleic acids can bind to the magnetic beads encompassed the alternative embodiments wherein the nucleic acids do not bind the beads, in particular in view of the teaching of Andreou et al that a suitable buffer system or application of suitable conditions is required for adsorption of the liberated nucleic acids on the magnetic beads.
It is reiterated from the rejection above that Baker et al teach the isolation of nucleic acid molecules wherein cells bound to beads are lysed, followed by isolation of the nucleic acids (i.e., precipitation of genomic DNA from sheep’s blood cells, which is double stranded) in the presence of the magnetic beads (paragraphs 0072 and 0095; see also paragraph 0110 of isolation of pUC19 DNA, which is double stranded, in the presence of magnetic beads).  Thus, it would have been obvious to have magnetic beads in the presence of double stranded nucleic acids to be isolated.
Thus, contrary to Applicant’s assertions on pages 16-11 of the Remarks, it is not surprising that PEI coated beads do not need to be removed, as the teaching of Andreou et al that the liberated nucleic acids can bind to the magnetic beads encompassed the alternative embodiments wherein the nucleic acids do not bind the beads, in particular in view of the teaching of Andreou et al that a suitable buffer system or application of suitable conditions is required for adsorption of the liberated nucleic acids on the magnetic beads.
F.  On page 17 of the Remarks, Applicant reiterates the argument that the references do not teach two different beads.  This argument is discussed above.
G.	With respect to the alleged unexpected results found in the examples 1 (as argued on pages 17-18 of the Remarks and in the previous remarks), the data presented therein is not commensurate in scope with the instant claims for at least the following reasons:
I.	Example 1 requires chaotropic agents, carboxylated beads, elevated temperatures, 15 mg/mL beads in SNC buffer, RNA-DNA hybrids, antibodies, washing and drying, automation, as well as other conditions not required by any single instant claim.
	II.	Example 2 uses the same beads as Example 1, which are not commensurate in scope with the method found in any single instant claim.
III.	Example 3 uses the protocol of Example 8, which is discussed below.
IV.	Example 6 refers to Figure 11, but lists no specific conditions of the assays compared therein.
V.	Example 8 appears to require the beads of Example 1, which, as noted above, are not required by any single instant claim.
VI.	 Example 9 appears to require the beads of Example 2 (which is based on Example 1), which, as noted above, are not required by any single instant claim.
Thus, as noted in the previous Office Action, none of the numerous examples presented by Applicant have been demonstrated to be commensurate in scope with any of the instant claims. 
Therefore, the method having the alleged unexpected results is not commensurate in scope with the instant claims.  MPEP 716.02(d)[R-08.2012].
H.	Applicant argues on pages 18-19 of the Remarks that a showing of unexpected results for a single member of a claimed subgenus can be sufficient to rebut obviousness if a skilled artisan could ascertain a trend….”
	However, Applicant has provided no evidence of a trend that is commensurate in scope with the instant claims.  The rejections are therefore maintained for the reasons of record.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that none of the Responses above should be construed as an invitation to file an after final declaration.  
I.	Applicant argues on page 19 of the Remarks that the detection of DNA is not obvious.  This argument was presented in the previous remarks.
	However, as noted in the previous Office Action and in the rejections above, Baker et al explicitly teach the isolation of DNA (e.g., paragraph 0038).  Peng et al teach the isolation of RNA/DNA hybrids (e.g., paragraph 0010).  Thus, it would have been obvious that where the target is DNA, an RNA probe is used to generate the desired RNA/DNA hybrid that is selectively captured as described by Peng et al above.
J. 	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that none of the Responses above should be construed as an invitation to file an after final declaration.  
Conclusion
15.	No claim is allowed.
16.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634


/Robert T. Crow/Primary Examiner, Art Unit 1634